Title: To George Washington from William Pearce, 1 January 1797 to 7 January 1797
From: Pearce, William
To: Washington, George


                        
                            
                                1-7 January 1797
                            
                            
                        
                        A Meteorological Account of the Weather kept at Mount VernonJany 1797
                        1st In the Morning30N.W. Clear38N.W. Clear32NW Clear2d32N. Cloudy36N Clear32N Cloudy330NE Snow35No.E Snow31NE Clear426NW clear30NW clear26NW Clear528N.W clear30..NW clear28NW clear626SW clear24SW clear26SW Cloudy726NW cloudy24NW cloudy22NW clear
                        
                        January 7" 1797daysDr.Mansion House for the Work of 12 hands ⅌ Week  Amounting to72Hauling Hay to the Mansion house by one Waggon3Hauling Corn from River Farm–by one Waggon2Hauling Hay to Alexandria—by do1one Cart hauling to Mill 2 days 1 do  Hauling Straw to Cows 24one do Hauling of Wood2one Tumbler Cart hauling Ice2one do Hauling wood4Cuting, & Raming of Ice10Cuting of Wood12Burning Brush in the new Ground8Ditchers cuting of Ice8Cuting of Wood10Cuting of Ice out of Mill race 672
                        
                        
                        
                        
                        
                         Corn sent to Mill 34 1/2 BushelsMeal to John Neale     1 Bu.
Corn to do               1/2

                        
                        Stock 1 Stud 4 Horses 2 Mares, 1 Colt 6 Jacks. 10 Jeanneys249 Working Mules 17 do not broke, 17 Cows, (John Neale  Milks two of these cows)4367
                        Dr.Mudy Hole for the Work of 14 Hands Amt. ⅌ Week84Carting Ice at Mansion 2 ds Carting Ivy at do, 2 ds4Hauling est. one Cart to Mill 1, Hauling  Manure 1 do2filling the Ice House at Mansion5      
cuting on the new Road10  clearing on new Road, & burning Brush15Mauling Rails. 5 days & Grubing on new Road  35 days40Sick Will 6 days Elsey 2. 884
                        
                        
                        
                        
                        
                        
                        Stock Horses 7 Mules 4, Cows Steers & other Cattle 31 Year Olds 5 And
                            49 Sheep Decrease by Death 2
                        Sent to Mill 8 1/2 Bushels Corn
                        fed to Stock 5 Bush. Do.
                        
                        Dr.Union Farm for the Work of 23 hands ⅌ Week138
daysBy Grubing Corn field15
" Cuting down Corn Stalks15" Cleaning Wheat14" Cuting. & Mauling Rails18" Cleaning of Flax 12 days And Cuting Wood 6 days18" giting Posts & Rails 4 days, And thrashing  Wheat 9 days13"  & Fanny working at Mill Race6" Rachel on new Road 6 days, one Cart at  Mansion hauling Ice 6 ds12" Hauling Rails & Wood 6 days, Paul going  to Mill 2 days8Sickness Tom 6 days—Cesar absent 6 days12Sick—Flavia 6 days Melia.1 day  7138
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock Horses 14 Mules 6 Cows, Steers & othr Cattle
                            67 Year Olds 15 Calves 3 Sheep 125 Increase 3 Calves Decrease 1 Sheep
                        Sent to Mill——20 Bushels Corn
                        fed to Stock 12 1/2 do
                        Dr.River Farm for the Work of 27 Hands Amounting ⅌ Week to162
daysHauling Beef to Mansion house1Hauling Corn to Mill 2 days & Hauling Wood 2 ds4Hauling Rails 7 days Hauling Turnips to  Town 1 day8Building Shelter for two Colts2Cuting & Mauling Rails.& Mortoising Posts34Cleaning of flax 12 days Carrying Oats to  Barn & thrashing do 10 days22Cuting. & puting up Corn Stalks & Hauling do60Richmond giting his Shoes mended 1 day  Attendance on Stock 12 days13Sick Bridgey 6 days, Rose 6 Bett 6 18162
                        
                        
                        Sent to Mill 13 Bushels Corn
                        to Mansion 60 Bushels do
                        fed to Stock 17 1/2 Bush. Do
                        Sent ⅌ Mr Pearce Order to Doctor Craig Turnips 8 Bush.
                        Stock 10 Horses, 1 Colt & 11 Mules 74 Cows, Steers Cows & other
                            Cattle 10 Year Olds—Sheep 208. Killed one Cow. Sent. 32 of do to Mansion 251 lb. And kept one
                                 for Stewart the Overseer 83 lb. Sent to mansion house 2 Hides.
                        
                        Dr.Dogue Run Farm for the Work of 16 Hands Amounting ⅌ Week to96 daysCuting & Mauling Rails 16 days, Hauling Corn Stalks to Farm Yard 3 days19Hauling Rails & wood 7 days, Joe working at  Mansion house 6 days13Working at Mill Race 6 days, Breaking Flax 12 days18Cuting. & puting up Corn Stalks23
Sick long Jack 4 days, Judith 6. Carter Jack 3,  Agnes 619Dick 496
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        
                        Stock Horses 5 Mules 8, Cattle 66 and 1 Calf, Sheep 143 and one Colt 1
                        Sent to Mill of Corn   13 Bushels
fed to Stock            5 Bushels do
                        
                        
                        Dr. Carpenters & Brick layers Departments for  the Work of 10 men Amtg ⅌ Week60
daysBy lathing, dressing, & puting on Shingles20" Isaac, & Joe making & Mending Carts10Carpenters" Sawing Laths 4 days giting Timber for Carts  & Ploughs 812" Planeing Plank for Shades. & Planking one5" Repairing of Ice house 1Brick layers48" Tom Davis at Ice house in filling it1" dressing of Shingles3" giting the above Timber2" Herculees Attending to the above with Tom 61260
                        
                        
                        
                        
                        
                        
                        
                        Dr. Coopers for one Man & one Boy 6 And Miller Ben 6 Days12 daysMill GristBy Cooper Tom Forrester & Jacob3/4 Bu.By Stoping Leaks in the Mill Dam & Cuting Ice1" Hooping Tubs, And pails for Mansion house1" Making flour Barrels4" Working with the Mansion house hands 612 days
                        
                                               
                            StudHorsesMaresColtsTotalJacksJenneysMulesTotal& otr Cattle Cows C1Year oldCalves  TotalSheep   Mansion1421861026    42    17  17  Mudy hole774431 5   3649 Union Farm14146667153 85 125  River Farm10111111174 1084 208 Dogue Run5168852141671434671289525James Anderson 2James Anderson3Stud Horses Mares & Colts — 48Jacks Jeanneys & Mules71Horned Cattle 292Sheep 525
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                            
                        
                        
                        
                            
                        
                        
                        
                            
                            
                            
                            
                            
                            
                            
                        
                        
                        
                            
                            
                        
                        
                        
                            I observe these reports, & my Inventory will not fully agree, which
                                I will Advise in my next. The above are stated as rendered by the
                                Overseers, the difference may arise by Cattle being sent from the Mansion to come of the
                                Farms And Ommited to increase them in the Report.
                        
                        
                    